UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6011



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT W. PETTY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
97-107-DKC; CA-03-1311-8-DKC)


Submitted:   April 28, 2005                    Decided:   May 5, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert W. Petty,    Appellant Pro Se.  Hollis Raphael Weisman,
Assistant United    States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Robert W. Petty seeks to appeal from the district court’s

order denying various pending motions and directing him to clarify

the claims on which he wished to proceed in the district court.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order Petty

seeks   to   appeal   is   neither   a   final   order   nor   an   appealable

interlocutory or collateral order.           Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED




                                     - 2 -